Case 1:19-cv-00105-DNH-CFH

Document 1 Filed 01/25/19 Page 1 of 17

 

Pro Se | (Rev. 12/16) Complaint for a Civil Case i STRICT COURT - ND. OF N.Y.
—-_..-L. b
UNITED STATES DISTRICT COURT
for the
Northern District of New York AT____ OCLOCK___
John M. Domurad, Clerk Albany
Division

Otto D. Miller

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list af names.)

-y-

University Of Maryland Baltimore County (UMBC)

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

 

 

      

 

caer _[/9-cu-/05 Duals

(to be filled in by the Clerk's Office)

Jury Trial: fcheck one) Yes [No

Same ee me me ee ee ee ee ee ee

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

Otto D. Miller
9 Sherwood Dr

 

Queensbury Warren County
NY 12804
518-745-4097

 

 

 

cscorch@gmail.com

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page | of 3
Case 1:19-cv-00105-DNH-CFH Document1 Filed 01/25/19 Page 2 of 17

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1

 

 

 

 

 

Name University of Maryland Baltimore County (UMBC)
Job or Title (ifknown)

Street Address 4000 Hilltop Circle

City and County Baltimore Baltimore County

State and Zip Code Maryland 21250

Telephone Number (410) 455-2870

 

E-mail Address (if known)

Defendant No. 2

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title (fknown)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 4

Name

 

Job or Title Gfknown)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Page 2 of 5
Pro Se 1 (Rev, 12/16) Complaint for a Civil Case

IL.

Case 1:19-cv-00105-DNH-CFH Document1 Filed 01/25/19 Page 3 of 17

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[_ |Federal question [J Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship

l. The Plaintiffs)
a. If the plaintiff is an individual
The plaintiff, (name) Otto D. Miller , is a citizen of the

 

State of (name) New York

 

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

 

under the laws of the State of (name) ’

 

and has its principal place of business in the State of (name)

 

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

 

 

a. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Oris acitizen of
(foreign nation)

 

Page 3 of 5
Case 1:19-cv-00105-DNH-CFH Document1 Filed 01/25/19 Page 4 of 17

 

 

 

 

Pro Se | (Rev. 12/16) Complaint for a Civil Case
b. If the defendant is a corporation
The defendant, (name) University of Maryland Baltimore County » ‘Ss incorporated under
the laws of the State of (name) Maryland , and has its
principal place of business in the State of (name) Maryland
Or is incorporated under the laws of (reign nation) ;

II.

 

and has its principal place of business in (name)

 

(if more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

Plaintiff incurred a severed spina! cord The complaint includes estimated costs over a lifetime of

expenses incurred, due to a spinal cord injury, which studies by the National SCI Statistical
Center reflect costs starting at age 25 from 1,578,274 to upwards to exceed $4,000,000

depending on injury severity.

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

1) On 10/28/2015 The UMBC Ice Hockey Coach, Jeff Pelus, recommended, if plaintiff could not move into
university dorms by the first practice on 1/13/2016, he would arrange for move into the off campus hockey house
on 1/12/2016. The “hockey house" was located at 200 Harlem Lane, Baltimore, Maryland 21228 This was to be a
temporary situation until plaintiff could move in to dorms. Dorm move in was later found out to be 1/25/2016.
2)Alexander(AJ) Wood was a house mate and an employee of the university. AJ hid the partying from Coach

Pelus.

3)The University had a Code of Conduct policy for club sports athletes, but did not enforce it. Continued-

Relief

 

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

punitive money damages.

1}Plaintiff is permanently paralyzed due to a complete severed spinal cord from his fall

2)Plaintiff will have costs the rest of his life based on this injury
3)Costs over lifetime of a Spinal Cord injury can vary anywhere from 1 million to 5 million US dollars depending

on severity. The actual cost for plaintiff can be determined by a 3rd party adjuster
4)The reason for the claim is clear negligence because the Defendant had a “duty to care” for the plaintiff and the

the clearly breached and failed in that duty

Page 4 of 5
Pro Se | (Rev. 12/16) Complaint for a Civil Case

Certification and Closing

Case 1:19-cv-00105-DNH-CFH Document1 Filed 01/25/19 Page 5 of 17

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

B.

For Parties Without an Attorney

1 agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. | understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: 01/25/2019

Signature of Plaintiff Loi: Li;

Printed Name of Plaintiff Otto D. Miller

 

aE Attorereys
Date of signing: = A be / x

SignaturcofAtermey

 

Printed’ Namie of Attorney

 

 

Bar Number

 

Name of Law Firm

 

Street Address

 

 

State and Zip Code
Telephone Number
E-mail Address

Page 5 of 5
Case 1:19-cv-00105-DNH-CFH Document1 Filed 01/25/19 Page 6 of 17

Statement of Claim continued: Otto D. Miller vs UMBC

4)On multiple occasions plaintiff called the housing department and begged to make
accomodations for him so he could get out of hockey house. Twice on 1/22/2016. Plaintiff's
father, Edward Miller, also called on this date. Plaintiff tried again on 1/25/2016.

Background of claim and basic timeline of events

1)In April of 2015 Jeff Pelus an employee of UMBC as the Head Coach of the UMBC hockey
team started recruiting plaintiff to apply to UMBC and playfor the hockey team as their
Goaltender.

2)Plaintiff applied to UMBC for Fall Semester and went to the hockey training camp in August of
2015

3)Plaintiff did not get accepted for Fall Semester, but reapplied to start in January, and was
subsequently accepted.

4)On 10/28/2015 The UMBC Ice Hockey Coach recommended, if plaintiff could not move into
university dorms by the first practice on 1/13/2016, he would arrange for move into the off
campus hockey house on 1/12/2016. The hockey house was located at 200 Harlem Lane,
Baltimore, Maryland 21228 This was to be a temporary situation until plaintiff could move in to
dorms.

5)The hockey house was an unsafe place to put a freshman recruit. Plaintiff did not drink
alcohol or smoke marijuna, but this was a regular occurance in the hockey house.

6)On 1/14/2016 was the first drinking party. Later that evening plaintiff was asked to drive
members of the house as a designated driver to Inner Harbor in Baltimore to bar hop.

7)\f there wasn't practice or a game the next day, the house members had drinking parties.
Dates of these were 1/18/2016. 1/23/2016, 1/24/2016, 1/25/2016 into morning of 1/26/2016.

8)Every day there was a party one of the Senior house mates, Zach Tracy, threatened the
plaintiff that he was going to make plaintiff drink alcohol and smoke marijuana. When partying
days came plaintiff woud make sure to be far away from the partying on the 2nd or 3rd floor
playing XBOX. If he could hear the Senior house mate looking for him he would hide.

8)On 1/22/2016 the coach notified the team that the games were canceled for the weekend
due to the incoming storm. Defendent knew this meant there would be partying all weekend in
the Hockey house and made attempts to request to move into dorm early to get out of
situation.
Case 1:19-cv-00105-DNH-CFH Document1 Filed 01/25/19 Page 7 of 17

9)Plaintiff avoided Zach Tracy and the parties as much as possible of that weekend.

10)Scheduled move in to dorms on 1/25/2016 was canceled due to storm. Plaintiff called
houseing department to request move in anywat to get out of hockey house. His request was
denied again.

11)Later in day on 1/25/2016 Plaintiff gave in to the peer pressure and smoked marijuana with
Zach Tracy and another house mate.

12)Later that night on 1/25/2016 Plaintiff succumbed to the pressure again to smoke marijuana
with Zach Tracy and another house mate. This was clearly not marijuana because after this the
plaintiff started having halucinations. House mate, Sean gregory, reported on police report that
plaintiff was running around yelling about Jesus. Plaintiff went to Zach Tracy's room to ask for
help and Tack Tracy told him to go away and slammed the door.

13)Sean Gregory finally was able to get Plaintiff to relax and and helped him to bed. Plaintiff fell
asleep and the his next memory is being in Intensive Care Unit at University of maryland
Medical center. Plaintiff had gone out the third story window.

14)Plaintiff sustained punctured lung, broken vertabae at the T4 & T5, severed spinal cord in
that location, broken neck, and fractured ribs. Plaintiff is a paralyzed below the chest.

15)On the date of plaintiff's neck surgery 1/28/2016 the UMBC Sr. Associate Athletic Director,
Physical Education & Recreation, Gary Wohlstetter, told plaintiff's mother, Sarah Miller that he
knew the house was a party house. Later Mr Wohlstetter admitted to Plaintiff's father that
there wouldn't be a Hockey program in the future. The hockey team subsequesntly only had
one more season.

16)Plaintiff makes claim that there was a serious breach of duty to care by UMBC.

 
Case 1:19-cv-00105-DNH-CFH Document1 Filed 01/25/19 Page 8 of 17

 

 

 

Eddie Miller

From: Otto Miller <cscorch@gmail.com>
Sent: Friday, August 14, 2015 1:58 PM

To: Dad

Subject: Fwd: UMBC Ice Hockey Training Camp
Attachments: Training Camp 2015.docx

---------- Forwarded message ----------

From: Jeff Pelus <jmpelus@gmail.com>

Date: Fri, Aug 14, 2015 at 1:55 PM

Subject: Fwd: UMBC Ice Hockey Training Camp

To: cscorch@gmail.com

Otto -

See the information | sent out to the team regarding training camp and the itinerary. Even though you are not a student
yet, camp is still $150 for you to participate because that covers, ice, food and t-shirt/shorts. Your dues for second
semester will be adjusted to account for only playing second semester and we will then deduct your training camp costs
form that amount. | will call you shortly.

Coach Pelus

aeceennene Forwarded message ----------
From: Jeff Pelus <jmpelus@gmail.com>
Date: Fri, Aug 14, 2015 at 1:49 PM
Subject: UMBC Ice Hockey Training Camp
To: Jeff Pelus <jmpelus@gmail.com>

Gentlemen -

As everyone is returning to campus and incoming recruits are moving in, 1 wanted to send out an email to remind you
that training camp begins in 3 weeks! Our training camp also always serves as tryouts for walkons which we have a few
this year. Training camp is over Labor Day weekend and begins Friday 9/4 at 2:00pm (check-in) and will conclude Sunday
9/6 at 5:15pm. | attached the itinerary for everyone (you will receive a printed copy when you check in on 9/4).

The captains will contact everyone to organize off ice workouts leading up to training camp. Incoming players, feel free
to reach out to the captains once you arrive on campus so you can introduce yourselves and meet up with the returners.
You may have already received an email from them. Their numbers are below:

Ryan Atkinson: 707-430-3768
JL Durantaye: 443-535-3902

Returners, the following will serve as reminders. Incoming players, this will serve as your "need-to-knows" for training
camp:
Case 1:19-cv-00105-DNH-CFH Document1 Filed 01/25/19 Page 9 of 17

This is a weekend long camp with 10+ hours of on ice training, 5-6 hours of off ice training and 2-3 hours of classroom
sessions over approximately 48 hours. This means you should be starting to hydrate your bodies now! That means drink
lots of water everyday...at minimum 64 ounces (that's 8 glasses)!

- Everyone will need to bring THEIR OWN WATER JUG to camp! Go to a convenience store and buy a one gallon jug of
water and bring it with you to camp. You only need one jug as you can fill it up at the rink. You must ALWAYS have this
with you (except when on ice) or else you owe us push-ups. I cannot stress enough how important it is for you to drink
lots of water now and throughout training camp.

Everyone needs to bring full equipment! You must also bring a copy of your health insurance card, your UMBC ID and a
copy of your schedule. Returners must also print out their transcript with their cumulative GPA.

Everyone will receive a printed itinerary when they check-in at camp. Camp check-in is at 2pm on 9/4 at our home rink
Reisterstown Sportsplex (401 Mitchell Dr, Reisterstown, MD). You will need to keep this itinerary with you all weekend
or else you will owe us push-ups. If you do not have a car, the captains will organize rides for you, just let them know at
the captains work outs if you need one.

Training camp will cost $150 for each player and that includes ice time, food and under armour t-shirt & shorts. You will
get dinner Friday night, lunch and dinner Saturday and lunch on Sunday. Upon making the team, your season dues will
be reduced by the $150. Make checks payable to UMBC Ice Hockey or bring cash.

The cost to play this season will be $2,050. Upon making the team, your payment at training camp will reduce your dues
by that amount so you will then owe $1,900 (2,050 - 150 = 1,900). We request that all players pay in full by the end of
September. If you need to work out a payment plan, you will need to meet with the Assistant Athletic Director, Gary Wohlstetter and the
Club Sports Coordinator Kristen Alexander to do so. They will work with you on this if you need a payment plan. We continue to get a
tremendous amount of support from the school which helps to prevent dues from increasing. Please get your payments in on time. Gary &
Kristen are located in the RAC Room 321. The RAC is located at the far end of Academic Row when coming from the Commons and/or
Library. If you don't know what it looks like it is the building attached to the giant swimming pool. Their office is located upstairs, go past
the desk up the stairs and turn left to get to 321.

If anyone has any questions, please call me at 215-205-6040 or email me.
We look forward to seeing everyone at camp starting September 4.

Coach Pelus

<SWG>
Case 1:19-cv-00105-DNH-CFH Document1 Filed 01/25/19 Page 10 of 17

Eddie Miller

From: Otto Miller <cscorch@gmail.com>
Sent: Wednesday, October 28, 2015 5:07 PM
To: Dad

Subject: Fwd: Some Questions

Attachments: UMBC Schedule Calendar 15-16.pdf

wreteecees Forwarded message ----------
From: Jeff Pelus <jmpelus@gmail.com>
Date: Wed, Oct 28, 2015 at 5:02 PM
Subject: Re: Some Questions

To: Otto Miller <cscorch@gmail.com>

Hey Otto -

Thanks for reaching out! Your t-shirt and shorts went in the mail yesterday so you should get them in a couple of days!
What are your grades looking like in your classes? | was going to reach out to you next week to speak about putting in an
application to UMBC so we can get a jump start on the process. You will need a new application, we cannot use the one
from this summer.

if you do not have a car on campus, that is not a problem as the guys carpool to the rink. With having our own locker
room and your gear staying at the rink, it makes it easy for carpooling. | attached our schedule to this email so you can
see when we start in January. You would need to be down for our first practice on January 13 (so you would need to be
down on the 12th since practice is early morning). | believe you should be able to move into the dorms by then but if
something happens and you can't for a few days, we would get you set up in one of the houses that our players live in.
Even though the semester does not start until the 25th, you are still eligible to play as long as you are enrolled in classes
(which you will be). One thing to note on the schedule is that we will have games on February 12&13, they were recently
added and | did not update this schedule yet.

We are very excited to have you join us in January! Please feel free to reach out with any other questions.

Jeff Petus
Head Coach
UMBC foe Hockey

On Wed, Oct 28, 2015 at 4:48 PM, Otto Miller <cscorch@gmail.com> wrote:
Hey coach, just checking in. A couple have questions have popped up recently. | was just wondering how the t
transportation from the school to rink works? Do we all just car pool or is there a bus, or an alternative way to get there
that other teammates use? Also, | know that the first day of classes is the 25th, so we're trying to plan when | need to
be down there and moved in by etc. Is there a specific earlier date you want me down there by? Thanks.

<SWG>
Case 1:19-cv-00105-DNH-CFH Document1 Filed 01/25/19 Page 11 of 17

Edward Miller

eee eee reer eee erence eee eee ee eee eee a

From: Otto Miller <cscorch@gmail.com>
Sent: Friday, January 22, 2016 12:50 PM
To: Dad

Subject: Fwd: This Weekend

woreneene- Forwarded message ----------

From: "Jeff Pelus" <jmpelus@gmail.com>

Date: Jan 21, 2016 10:48 AM

Subject: This Weekend

To: "Alec Hanock" <ahanock1@umbc.edu>, "Alex Bidas” <alexbidas@gmail.com>, "Alexander Wood"
<Awood3@umbc.edu>, "Cody Selbert" <selbert.cod ahoo.com>, "Colin Pastrana" <colinp1 @umbc.edu>, "DJ Fadler"
<reldafjid@hotmail.com>, "Dylan Knox" <dknoxx5@aol.com>, "Greg Zieglar" <gregory.zieglar@verizon.net>, "Hunter
Penrod” <hjpenrod19@gmail.com>, "Jason Michaud" <jamichaud13 @gmail.com>, "Jean-Luc Durantaye"
<jduranti@umbc.edu>, "Joe Parsons" <joseph38@umbc.edu>, "Johnny Lyons” <johnny.lyons@live.com>, “Joseph
Laiosa" <jmlaiosa@yahoo.com>, "Justin Lindsay" <justin27 @umbc.edu>, "Kody Powers" <kodyp35@gmail.com>, "Matt
Berry" <berry3@umbc.edu>, "Matthew Kelly” <kelly24@umbc.edu>, "Otto Miller” <cscorch@gmail.com>, "Patrick
Laiosa" <plaiosa2@yahoo.com>, "Quentin Jones" <qujonesi@umbc.edu>, "Richard Durkee" <rwdurkee@yahoo.com>,
"Rob Durkee" <rdurkee88@gmail.com>, “Ryan Atkinson" <r.atkinson12 @yahoo.com>, "Sean Freese"
<sean.freese@howardcc.edu>, "Sean Freese" <sfreese92 @yahco.com>, "Sean Gregory" <gsean71@gmail.com>, "Sean
Hoppe" <hoppe48@gmail.com>, "Sean Lucian" <seanlucian@msn.com>, "Zac Tracy" <zctracy12@ymail.com>

Cc: “Justin Marksamer" <jmarksamer34@gmail.com>

With the impending doomsday snow storm on the horizon, the games this weekend are canceled. Liberty and VT are not
allowed to travel due to the weather.

That means you guys can enjoy the snow storm but PLEASE do not do anything stupid.
As of right now, practice on Sunday is still a go. We will make a determination based on the road conditions Sunday. The
same goes for Monday's captains practice. There is too much that is up in the air right now to make any firm decisions.

However, if we cancel Sunday then Monday will be a regular practice for our normal 1.5 hours. If Sunday and Monday
are canceled, we will try to get a 2nd practice during the week.

Please make sure to check your email for updates and | will also ask the captains to send updates through the group chat
and group text.

As for makeup games, we will play Liberty on Friday 2/5 @ 10:30pm (we are canceling the Rider game). | am still waiting
on the rink to confirm a full game slot on Sunday 2/14 to play VT @ 5:15pm instead of practice. This is the Sunday after
the Crabpot.

Reach out to me or Durkee if you have any questions.

Coach
Case 1:19-cv-00105-DNH-CFH Document1 Filed 01/25/19 Page 12 of 17

¢ Spinal Cord injury Yodel System
( 7) SC UMS) NINO

This data sheet is a quick
reference on demographics and
the use of services by people
with spinal cord injury (SCI).

The National SCI Database is a
prospective longitudinal
multicenter study that captures
data from an estimated 13% of
new SCI cases in the U.S.

The database has demographic
and condition status data
through 2014 for 30,532 people
with SCI.

National SCI Statistical Center
515 Spain Rehabilitation Center
1717 6th Avenue South
Birmingham, AL 35233-7330

For Statistics: 205-934-3342
For Business: 205-934-3320
TDD: 205-934-4642
FAX: 205-934-2709

E-mail: NSCISC@uab.edu
Website: uab.edu/NSCISC

 

 

Spinal Cord Injury (SCI)

vy oT:

Facts and Figures at a Glance hI

Incidence

2015 SCI Data Sheet

Given the current population size of 313 million people in the U.S., itis estimated that the annual
incidence of spinal cord injury (SCI) is approximately 40 cases per million population in the U.S. or

approximately 12,500 new SCI cases each year.

» New SCI cases do not include those who die at the scene of the accident.

e Estimates are obtained from several studies and not derived from the National SCI Database.

Prevalence

The number of people in the U.S. who are alive in 2014 who have SCI has been estimated to be
approximately 276,000 persons, with a range from 240,000 to 337,000 persons.

e Estimates are obtained from several studies and not derived from the National SCI Database.

Age at Injury

The average age at injury has increased from 29 years during the 1970s to 42 years currently.

Gender

Males account for approximately 80% of new SCI cases.

Race/Ethnicity

About 23% of injuries have occurred among
non-Hispanic blacks since 2010, which is
higher than the proportion of non-Hispanic
blacks in the general population (12%).

Etiology

Vehicle crashes are currently the leading
cause of injury, followed by falls, acts of
violence (primarily gunshot wounds), and
sports/recreation activities.

Lengths of stay

   

 

2%_ 1%
0.5% a Since 2010 @ Non-Hispanic White

& Non-Hispanic Black
Hispanic Origin

@ Native American
Asian

@ Other

Vehicular
@ Falls
Violence
@ Sports
Medical/surgical
@ Other

Lengths of stay in the hospital acute care unit have declined from 24 days in the 1970s to 11 days
currently. Rehabilitation lengths of stay have also declined from 98 days in the 1970s to 36 days

currently.

Neurological level and extent of lesion

Incomplete tetraplegia is currently the most frequent
neurological category followed by incomplete

paraplegia, complete paraplegia, and
complete tetraplegia. Less than 1% of
persons experienced complete neurological
recovery by hospital discharge.

LM MEDICINE

PHYSICAL MEDICINE & REHABILITATION

Knowledge that will change your world

Since 2010

  

= Incomplete Tetraplegia
@ Incomplete Paraplegia
Complete Paraplegia

@ Complete Tetraplegia

“ Fi, S lK qT C Model Systems

Knowledac Translation
Center

 
Case 1:19-cv-00105-DNH-CFH Document1 Filed 01/25/19 Page 13 of 17

 

Marital status Education

More than half of persons with SCI are single/never married at Over half of persons with SCI are high school graduates at time of

time of their injury. The percentage of persons who are married ines! ay Level of eae aio mony increases over tine:
aeniy in increases over time, as does Rivers. aa a an ae
ee) Nae (clan (ele ng ‘ ce H tt
Ui ae t ys ht High school only 54.1
5041) 416 2 29.3 14.3 College or higher 10.6 | 118 | 247 29.3 35.9
327_| 320] 336 | 360 [| 394 | 429
95 | 12] 192 | 238 | 247 [| 179

       
   

      
  

      

 

    
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Re-hospitalization

Occupational status About 30% of persons with SCI are re-hospitalized one or more
. times during any given year following injury. Among those re-
At one year after injury, 12% of persons with SCI are employed, hospitalized, the length of hospital stay averages about 22 days.

 

 

and by 20 years post-injury, about one third is employed. Diseases of the genitourinary system are the leading cause of re-
e ay me ssa Ro Niclas parson Dee Year hospitalization, followed by disease of the skin. Respiratory,
DAC INCAS) siti teel peiten lec nwuend Uniile Maee (thee ane 40 digestive, circulatory, and musculoskeletal diseases are also
Employed 58.1 | 122| 279 | 344 oe 18.5 common causes.
Student 15.3 | 16.4 7.2 27 0.7 0.0

 

 

 

 

 

 

 

 

 

Lifetime costs

The average yearly expenses (health care costs and living expenses) and the estimated lifetime costs that are directly attributable to SCI vary
greatly based on education, neurological impairment, and pre-injury employment history. These estimates do not include any indirect costs
such as losses in H wages, fringe benefits, and productivity (indirect costs averaged $71,961 per year in 2014 dollars).

PNR (Sept a Sources aetna Mecca

 

 

 

 

SNL: ERS ak ea ede CHET | Age At injury (discounted at 2%)
“Severity of Injury Ta cee de wipstecee Ta Nem SPER reg beet Lea] |
High Tetraplegia (C1-C4) AIS ABC $1,064,716 $184,891 $4,724,181 $2,596,329
Low Tetraplegia (C5—C8) AIS ABC $769,351 $113,423 $3,451,781 $2,123,154
Paraplegia AIS ABC $518,904 $68,739 $2,310,104 $1,516,052
Motor Functional at Any Level AIS D $347,484 $42,206 $1,578,274 $1,113,990

 

 

 

 

 

 

 

Data Source: Economic Impact of SCI published in the journal Topics in Spinal Cord Injury Rehabilitation, Volume 16, Number 4, in 2011.
ASIA Impairment Scale (AIS) is used to grade the severity of a person's neurological impairment following spinal cord injury.

Life expectancy

The average remaining years of life for persons with SCI have not improved since the 1980s and remain significantly below life expectancies
of persons without SCI. Mortality rates are significantly higher during the first year after injury than during subsequent years, particularly for
persons with the most severe neurological impairments.

Life expectancy (years) for post-injury by severity of injury and age at injury

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For persons who survive the first24 hours Feige Cue Rei uitelace retest tats,
AiS D—Motor Low ltl Ventilator. | AIS O—Motor eet HiGle Ventilator:

PN « Functional at v i ite PP fetoeerilcintt Functional at Tetra aCe Dependent:
fis) No SCI Any Level Para (C5-C8) = (C1-C4).. AnyLevel | Any Level Para {e5-Cs) (Ci-C4) ~—s Any Level ©

20 59.3 52.6 i 39.9 35.6 19.2

40 40.4 34.2 27.6 23.3 19.9 8.7 34.6 28.0 23.9 20.9 12.4

60 23.0 18.0 13.0 10.1 8.0 a1 18.2 13.3 10.5 8.6 39

Cause of death

Persons enrolled in the National SCI Database since its inception in 1973 have now been followed for 40 years after injury. During that time,
the causes of death that appear to have the greatest impact on reduced life expectancy for this population are pneumonia and septicemia.
Mortality rates are declining for cancer, heart disease, stroke, arterial diseases, pulmonary embolus, urinary diseases, digestive diseases,
and suicide. However, these gains are being offset by increasing mortality rates for endocrine, metabolic and nutritional diseases, accidents,
nervous system diseases, musculoskeletal disorders and mental disorders. There has been no change in the mortality rate for septicemia in
the past 40 years, and only slight decrease in mortality due to respiratory diseases.

 

© 2015, Board of Trustees, University of Alabama. This is a publication of the National Spinal Cord Injury Statistical Center in collaboration with the Model Systems Knowledge
Translation Center. The contents of this publication were developed under a grant from the National Institute on Disability, Independent Living, and Rehabilitation Research
(NIDILRR grant number 90DP001 1). NIDILRR is a Center within the Administration for Community Living (ACL), Department of Health and Human Services (HHS). The contents
of this publication do not necessarily represent the policy of NIDILRR, ACL, HHS, and you should not assume endorsement by the Federal Government.

Data from the National SCI Database is from 28 federally funded SCI Model Systems since 1973. Presently, there are 14 systems and 5 Form II (follow up) centers sponsored
by NIDILRR. For a complete list of current SCI Model Systems, go to www.msktc.org/scilmodel-system-centers.

Citation: National Spinal Cord Injury Statistical Center, Facts and Figures at a Glance. Birmingham, AL: University of Alabama at Birmingham, 2015.

 

 

 
Case 1:19-cv-00105-DNH-CFH Document1 Filed 01/25/19 Page 14 of 17

Edward Miller

 

From: Otto Miller <cscorch@gmail.com>
Sent: Thursday, January 24, 2019 5:38 PM
To: emiller@boatsbygeorge.com
Subject: Fwd: Housing at UMBC

secesecnes Forwarded message ---------
From: Otto Miller <motto1@umbc.edu>
Date: Thu, Feb 1, 2018, 5:19 PM
Subject: Fwd: Housing at UMBC

To: <cscorch@gmail.com>

aonannenee Forwarded message ----------
From: Wendy Crowe <crowe@umbc.edu>
Date: Tue, Feb 2, 2016 at 10:45 AM
Subject: Housing at UMBC

To: motto1 @umbc.edu

Dear Otto:

Your RA in Chesapeake Hall reports that you have not arrived to move into your housing in the residence hall. However,
| do see that you are registered for classes. Could you let me know your status with regards to housing here at
UMBC? Sometimes the RA’s just miss someone. Thank you!

Best wishes,

Wendy Crowe
Program Management Specialist
UMBC Residential Life

410-455-8832

crowe@umbc.edu
Case 1:19-cv-00105-DNH-CFH Document1 Filed 01/25/19 Page 15 of 17

Edward Miller

 

From: Otto Miller <cscorch@gmail.com>

Sent: Thursday, January 24, 2019 5:45 PM

To: emiller@boatsbygeorge.com

Subject: Fwd: UMBC Undergraduate Application Acknowledgement

woceneccee Forwarded message ---------

From: <admissions@umbc.edu>
Date: Tue, Dec 1, 2015, 7:16 PM

Subject: UMBC Undergraduate Application Acknowledgement
To: <cscorch@gmail.com>

Dear Otto,

We have received your application for admission and appreciate your interest in UMBC. To view the status of your

application, please activate your account at https://webadmin.umbc.edu/admin/MyUMBCAccount. Activating your
account requires your date of birth and UMBC Campus ID, which is XR32418.

Once your account has been activated, you will be able to view the status of your application by selecting the "Check
Your Admission Application Status" link. Please allow two weeks processing time for documents to be updated on your
Admissions To Do List.

If you have any questions regarding your application, please contact us at 410-455-2292 or at

http://undergraduate.umbc.edu/connect/contact-form.php. If you have difficulty activating your account, please
contact the UMBC Technology Support Center at 410-455-3838 or visit http://doit.umbc.edu/tsc/.

To learn more about UMBC, visit http://undergraduate.umbc.edu/. We wish you every success in your academic studies.

Sincerely,

Dale Bittinger

Assistant Vice Provost for Undergraduate Admissions
Case 1:19-cv-00105-DNH-CFH Document1 Filed 01/25/19 Page 16 of 17

Edward Miller

 

From: Otto Miller <cscorch@gmail.com>
Sent: Thursday, January 24, 2019 5:40 PM
To: ‘ emiller@boatsbygeorge.com

Subject: Fwd: UMBC Ice Hockey Training Camp

---------- Forwarded message ---------

From: Jeff Pelus <jmpelus@gmail.com>

Date: Wed, Sep 2, 2015, 10:16 AM

Subject: UMBC Ice Hockey Training Camp

To: Cody Selbert <selbert.cody@yahoo.com>, Matthew Berry <berry3@umbc.edu>, Patrick Laiosa
<plaiosa2@yahoo.com>, Ryan Atkinson <r.atkinson12@yahoo.com>, Sean Gregory <gsean71@gmail.com>, DJ Fadler
<reldafid@hotmail.com>, Joseph Parsons <joseph38@umbc.edu>, Matthew Kelly <kelly24@umbc.edu>, Johnny -
EatMyApplez <johnny.lyons@live.com>, Hunter Penrod <hjpenrod19@gmail.com>, Alexander Wood
<Awood3@umbc.edu>, Colin Pastrana <colinpi@umbc.edu>, Jean-Luc De La Durantaye <jdurant1@umbc.edu>, Alec
Hanock <ahanocki@umbc.edu>, Zac Tracy <zctracy12@ymail.com>, Cody Selbert <codysel1@umbc.edu>,

<justin27 @umbc.edu>, Dylan Knox <dknoxx5@aol.com>, <seanlucian@msn.com>, Greg Zieglar
<gregory.zieglar@verizon.net>, Alex Bidas <alexbidas@gmail.com>, <quiones1@umbc.edu>, Matt Reilly
<m124@umbc.edu>, Rudy Carson <rudycarson9 @gmail.com>, Otto Miller <cscorch@gmail.com>, Sean

<sfreese92 @yahoo.com>, <alemoni@umbc.edu>, <jmlaiosa@yahoo.com>

Cc: Jeff Pelus <jmpelus@gmail.com>, Sean Hoppe <hoppe48@gmail.com>, Rob Durkee <rdurkee88@gmail.com>,
Richard Durkee <rwdurkee@yahoo.com>, Justin Marksamer <jmarksamer34@gmail.com>

Training camp starts in a little over 48 hours! Camp check in is at 2:00 pm - early is on time and on time is
late...remember that!

This email will serve as your final reminder of what you need to bring with you to camp:

- Yourself!

- Full equipment including cage/full shield

- Athletic gear (t-shirt/shorts/sneakers) - we should have our UA stuff in time but bring some just in case

- Anything you want for showering after ice sessions

- AONE GALLON WATER JUG (you only need one)

- A copy of your insurance card

- Acopy of your class schedule

- Returners must bring a copy of their transcript with cumulative GPA

- Check or cash in the amount of $150 (make checks payable to: UMBC Ice Hockey) - if you do not bring this, you will be
asked to withdraw money from the ATM at the rink

You will receive the itinerary when you get to the rink.
if you have not already organized rides, call/text the captains and they will help find you a ride.
if anyone has any questions, feel free to call/text (215-205-6040) or email me. ‘

Coach
Case 1:19-cv-00105-DNH-CFH Document1 Filed 01/25/19 Page 17 of 1 page lof 1

 

AN HONORS UNIVERSITY IN MARYLAND

Update: Campus closure due to winter storm Jonas

Due to winter storm Jonas, UMBC will be closed Monday, January 25. Residential
student move-in is postponed until Tuesday, January 26 at 12 p.m., and all
classes on Tuesday are cancelled.

The new schedule reflecting these changes is as follows:

* Monday, Jan. 25: University is closed

* Tuesday, Jan. 26: University is open. Residential student move-in day,
starting at 12 p.m. Classes are cancelled.

¢ Wednesday, Jan. 27: First day of classes

In the event we must revise the schedule for any reason, we will inform you via
E2Campus text alerts, campus email, and the UMBC homepage. You can sign up
for our E2Campus emergency alert text-messaging system here.

Some areas of campus may be more accessible than others. Please be patient
and take your time when traversing campus. Follow the links below for additional
details on how these schedule changes may impact the access and availability of
campus services and activities.

¢ Residential Move-in
¢ Transportation and Shuttle Service
« Parking

¢ Dining and Commons
¢ Campus Events and Athletics

e Academics

Lynne Schaefer, Vice President, Finance and Administration

© University of Maryland, Baltimore County e 1000 Hilltop Circle, Baltimore, MD 21250 » 410-455-1000
UMBC is an Equal Opportunity and Affirmative Action Institution

If you wish to be removed from this group's mailing list, click here

 

https://www.alumni.umbc.edu/controls/email_marketing/admin/email_marketing email_vi... 1/24/2019
